3:19-mj-00510-MMS

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

 

IN THE MATTER OF THE SEARCH OF

a black Alcatel cellular telephone z
CURRENTLY LOCATED IN the Bureau of Case No. 3:19-mj-00510-MMS 2
Alcohol, Tobacco, Firearms and Explosives oO
Evidence Vault identified as ATF Item #: -
000006 3

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE
I, Sarah L. Foreman, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1) I make this affidavit in-support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property — a
black Alcatel cellular telephone that is currently in possession of the Bureau of Alcohol,
Tobacco, Firearms and Explosives and is identified as ATF Item #: 000006, and the extraction
from that property of electronically stored information described in Attachment B.

2) Iam a Special Agent for the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) and have been so employed since October 2009. As a Special Agent for the
~ Buréat of ATF, Thave completed the Criminal Investigator Training Prograni at the Federal Law
Enforcement Training Center in Glynco, Georgia and Special Agent Basic Training for the ATF.
Additionally, I have a Master’s Degree in Public Administration with emphasis on Criminal
Justice. | |

3) This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

Page 1 of 10

Case 3:19-mj-00510-MMS Document 1-1 Filed 11/04/19 Page 1 of 10
3:19-mj-00510-MMS

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

4) The property to be searched is identified as ATF Item #: 000006, a black Alcatel
cellular telephone, hereinafter the “Device.” The Device is currently located at the ATF
Evidence Vault.

PROBABLE CAUSE

5) October 31, 2019 the United States Marshal Service Fugitive Task Force located
and arrested Mikeylee Borja MUNA on a Bureau of Prisons Arrest Warrant. MUNA was the
sole occupant of a 1997 Honda Integra bearing Alaska License Plate: JNP736 parked in the

driveway of 3745 W. 64th Avenue, Anchorage, AK 99502. During his arrest law enforcement

--FBI#:-235051JB8 and-found- MUN< has the following felony convictions:

recovered a pistol, Ruger, Model: Mark II Target, Cal: .22, Serial #: 215-43878 with a sawed off
barrel in his jacket pocket. The firearm was not in a holster, a round was chambered and three
additional rounds in the magazine. A check in NCIC shows the firearm was reported as stolen.

6) In plain view in the Honda Integra bearing Alaska License Plate: JNP736 was a
pistol grip shotgun propped up on the front passenger seat, accessible to the driver. Additionally,
boxes of ammunition were observed on the passenger seat and floorboard. The shotgun was
seized plain view and the vehicle seized pending application of a search warrant. The shotgun
was identified as a Mossberg, Model: 500A, Caliber: 12 Gauge, Serial #: R810060, loaded with
five (5) rounds in the magazine tube. This firearm was not reported stolen in NCIC.

7) SA Foreman ran a criminal history on Mikeylee Borja MUNA, DOB: 08/05/1981,

 

in
ce
a
o
ai
2
S
&

 

i. State of Alaska Case: 3PA-11-2998CR convicted on January 20, 2012 of Assault
3 Domestic Violence
li. United State District Court — District of Alaska Case: 3:13-cr-00100-01-SLG
convicted of two counts of Felon in Possession on February 11, 2014.
8) A search of the Bureau of Prisons Inmate Locator (www.bop.gov) lists MUNA as
escaped on September 12, 2019.

Page 2 of 10

Case 3:19-mj-00510-MMS Document 1-1 Filed 11/04/19 Page 2 of 10
3:19-mj-00510-MMS

9) November 1, 2019 SA Foreman applied for and was granted Federal search
warrant 3:19-mj-00503-MMS for the search of the 1997 Honda Integra bearing Alaska License

Plate: JNP736. During the execution of the search warrant, four cellular telephones and one

 

tablet were seized from the vehicle.
10) Based upon my training and experience it is common for the following:
i. Individuals who cannot lawfully purchase firearms typically utilize cellular

telephones and other mobile communication devices to obtain firearms through

in
©
<=
ro)
=
m~
=>
SS

individuals without Federal Firearms Licenses to avoid background checks.

ii. Individuals who cannot lawfully purchase firearms may utilize cellular telephones
and other mobile communication devices to make contact with non-prohibited
individuals to coordinate the straw-purchase of firearms.

ili. Individuals who illegally possess firearms to document their activities, most
easily via cellular telephones and other mobile communication devices as they are
capable of photographing and recording video, as well as then sharing the
documentation on various media platforms. I also know people use the internet,
most readily available on most cellular devices, to browse and research firearms
and ammunition.

iv. Individuals utilize cellular telephones and other mobile communication devices to

take, maintain, send and receive photographs, including those of firearms and of

 

oon o——----—--t hem selves possessing said firearms: ~~ - - ce won

v. Records of such contacts, whether call logs or text messages, are frequently
maintained in the cellular telephone's memory.

vi. It is common for individuals involved in illegal activities to use multiple cellular
telephones to maintain contact with their associates. These individuals use
multiple cellular telephones because cellular telephones are mobile and can be

easily obtained with a different subscriber name.

Page 3 of 10

Case 3:19-mj-00510-MMS Document 1-1 Filed 11/04/19 Page 3 of 10
Vil.

Vill.

11)

3:19-mj-005 10-MMS

It is common for individual to take or cause to be taken, photographs and/or
videos of themselves, firearms, and/or their co-conspirators and associates. The
aforementioned images are frequently maintained in the memory of cellular
telephone devices. Devices such as smart cellular telephones often imprint each
photo with the GPS coordinates where such photos are taken. Thus, it is possible
the location of illegal firearm possession/transactions and other evidence by
analyzing a digital photo.
Certain cellular telephones have a feature which allow the subscriber or user of
the device remote access to “wipe” or delete all the information if the device no
longer in their possession whether it be because it is lost, stolen, or seized.
TECHNICAL TERMS

Based on my training, and experience, I know cellular telephones often have

capabilities that allow them to serve as a wireless telephone, digital camera, portable media
player, GPS navigation device, PDA, and to access the Internet. In my training and experience,
examining data stored on devices of this type can uncover, among other things, evidence that
reveals or suggests who possessed or used the device.

12) Based on my training and experience, I use the above technical terms to convey
the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

wo —onwnnnn nt tenhone) tsa handheld wireless-device-used-for-voice and-data-communication: ~~-——----<-——---

through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing

names and phone numbers in electronic “address books;” sending, receiving, and

Page 4 of 10

NOV 04 2019

 

Case 3:19-mj-00510-MMS Document 1-1 Filed 11/04/19 Page 4 of 10
3:19-mj-00510-MMS

storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the

location of the device.

. Digital camera: A digital camera is a camera that records pictures as digital

picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images, ©
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to
photographs or videos.

Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other

digital data. Some portable media players can use removable storage media.

 

 

Removable storage media include-various types of flash memory cards-or-— ~~
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such

as a calendar, contact list, clock, or games.

. GPS: A GPS navigation device uses the Global Positioning System to display its

current location. It often contains records the locations where it has been. Some

GPS navigation devices can give a user driving or walking directions to another

Page 5 of 10

NOV 04 2018

Case 3:19-mj-00510-MMS Document 1-1 Filed 11/04/19 Page 5 of 10
3:19-mj-005 10-MMS

location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Earth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and
sometimes altitude with a high level of precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer

software, giving them many of the same capabilities as personal computers. For

os example, PDA users can work with word-processing documents; spreadsheets, wp anes nner

and presentations. PDAs may also include global positioning system (“GPS”)
technology for determining the location of the device.

f. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same

State.

Page 6 of 10

Nov 04 2018

 

Case 3:19-mj-00510-MMS Document 1-1 Filed 11/04/19 Page 6 of 10
3:19-mj-00510-MMS

ELECTRONIC STORAGE AND FORENSIC ANALYSIS
13) Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.
14) There is probable cause to believe that things that were once stored on the Device
may still be stored there, for at least the following reasons:

e Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear; rather,
that data remains on the storage medium until it is overwritten by new data.

e Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in

32.

ee ee ci nee ct ae er ~~ “ow: ip

“or “recovery” files rrr

e Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer

users typically do not erase or delete this evidence, because special software is

Page 7 of 10

NOV 04 2019

 

Case 3:19-mj-0O0510-MMS Document 1-1 Filed 11/04/19 Page 7 of 10
15)

3:19-mj-005 10-MMS

typically required for that task. However, it is technically possible to delete this
information.

Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

Forensic evidence. As further described in Attachment A, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

 

Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who

used them, and when.

_ The process of identifying the exact electronically stored information on a storage

medium that are necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed. along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of

the warrant.

Page 8 of 10

NOV 04 2019

Case 3:19-mj-00510-MMS Document 1-1 Filed 11/04/19 Page 8 of 10
3:19-mj-00510-MMS

e Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

16) Nature of examination. Based on the foregoing, and consistent with Rule
41(€)(2)(B), the warrant I am applying for would permit the examination of the device consistent
with the warrant. The examination may require authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant.

17) Manner of execution. Because this warrant seeks only permission to examine a
device already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premise. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

NOV 04 2018 Page 9 of 10

 

Case 3:19-mj-00510-MMS Document 1-1 Filed 11/04/19 Page 9 of 10
3:19-mj-00510-MMS

CONCLUSION
Based upon the foregoing, your affiant submits this affidavit as probable cause to believe
Mikeylee MUNA is in violation of Title 18 U.S.C. §922(g)(1) that persons convicted of a felony
in which the punishment exceeds one year are prohibited from possessing a firearm or
ammunition, as defined by Title 18, United States Code, Section 921(a), which have traveled in
and affected interstate commerce and is requesting a search warrant be granted authorizing the
examination of the Device identified as a black Alcatel cellular telephone that is currently in

possession of the ATF and is identified as ATF Item #: 000006 to scek the items described in

Respectfully suhmitted,

Sarah L. Foreman

Attachment B.

Special Agent
Bureau of Alcohol, Tobacco, Firearms and

Explosives

Subscribed and sworn to before me

on November 4, 2019:

 

  

UNITER STATES MAGISTRATE JUDGE

 

Page 10 of 10

Case 3:19-mj-00510-MMS Document 1-1 Filed 11/04/19 Page 10 of 10
